DETAILED ACTION
	This office action is in response to the application filed on 10/16/2021 in which claims 1-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11, and 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al. (WO2019199053A1).
	As to claim 1, Jang teaches a method for sharing information, applied to a node of a blockchain, the method comprising: (abstract Proposed are a data sharing device and method that can establish a fair and secure Internet infrastructure through decentralization from Internet service providers)
receiving access information of a wireless access point shared by a first terminal device, wherein the access information of the wireless access point is comprised in a connection record generated by the first terminal device; and ([55] The AP sharer terminal 30 may register its access point to a blockchain on the network, and the registered information (for example, information about the access point) is a terminal for proof of work among all terminals on the network The terminal for proof of work generates a block (including registration information) based on the verification of the corresponding registration information. Then, the terminal for proof of work propagates the generated block to all other terminals on the network (10).)
storing the access information of the wireless access point, and synchronizing the access information of the wireless access point with other nodes of the blockchain. ([55] Then, the terminal for proof of work propagates the generated block to all other terminals on the network (10). In this way, all terminals on the network 10 can easily know information on the access point by checking the block.)
As to claim 2, Jang teaches the method according to claim 1, wherein after storing the access information of the wireless access point, and synchronizing the access information of the wireless access point with the other nodes of the blockchain, the method further comprises: sending a first resource to a resource storage address of the first terminal device. ([88] The encryption server 60 transmits a result (eg, authentication success and encryption key) to the access point 20 at the node according to the triggering of the smart contract, and the access point 20 transmits the result to the corresponding sharer terminal. [109] The AP sharer terminal 30 may include a communication unit 31, a storage unit 32, a registration information input unit 33, and a control unit 34. [112] The storage unit 32 stores blockchain information (eg, AP registration information, sharing details, virtual currency transaction details, and the like).)
As to claim 3, Jang teaches the method according to claim 1, wherein before storing the access information of the wireless access point, and synchronizing the access information of the wireless access point with the other nodes of the blockchain, the method further comprises: acquiring a second resource from a resource storage address of the first terminal device; and storing the second resource, and synchronizing the second resource with the other nodes of the blockchain. ([59] The sharer who wants to receive value in the network 10 pays the virtual currency to the virtual currency pool (not shown). Here, the virtual currency may be a token [56] the account information of the AP sharer terminal 30 is stored in a virtual currency pool (not shown) which is formed by being distributed through a blockchain network. The virtual currency pool may be formed on a blockchain network 10 to be distributed and shared between terminals [109] The AP sharer terminal 30 may include a communication unit 31, a storage unit 32, a registration information input unit 33, and a control unit 34. [112] The storage unit 32 stores blockchain information (eg, AP registration information, sharing details, virtual currency transaction details, and the like).)
As to claim 4, Jang teaches the method according to claim 1, wherein before storing the access information of the wireless access point, the method further comprises: receiving verification information sent by the first terminal device; and generating a verification result based on the verification information.([84] First, the sharer terminal 30, 40, 50 requests EAP authentication and encryption from the encryption server 50 to the access point 20 to establish a communication channel. As such, the access point 20 relays the EAP authentication and encryption request over the network 10 to a cryptographic server 60 specified (ie, mapped) among a number of cryptographic servers 60. The encryption server 60 performs client authentication and then transfers the result (that is, EAP authentication success and encryption key) to the access point 20 through the network 10. In addition, the access point 20 transmits the EAP authentication success and the encryption key to the sharer terminal)
As to claim 7, Jang teaches the method according to claim 1, wherein after storing the access information of the wireless access point, and synchronizing the access information of the wireless access point with the other nodes of the blockchain, the method further comprises: receiving a request sent by a second terminal device, for acquiring the access information of the wireless access point; and ([88] When a sharer terminal requests a connection to the access point 20, the access point 20 sends connection request information (eg, a packet) to the encryption server 60)
sending the access information of the wireless access point to the second terminal device.  ([88] The encryption server 60 transmits a result (eg, authentication success and encryption key) to the access point 20 at the node according to the triggering of the smart contract, and the access point 20 transmits the result to the corresponding sharer terminal [89] When the authentication and encryption process is completed, a communication channel is established between the access point 20 and the sharer terminal,)
As to claims 8 and 16, Jang teaches the method according to claim 7, wherein before sending the access information of the wireless access point to the second terminal device, the method further comprises: acquiring a third resource from a resource storage address of the second terminal device, and sending at least a part of the third resource to a resource storage address of the first terminal device. ([56]-[57] smart contracts are triggered based on shared access points and payment to the person who provided the share and ([59] The sharer who wants to receive value in the network 10 pays the virtual currency to the virtual currency pool (not shown). Here, the virtual currency may be a token)
	As to claims 9 and 15, Jang teaches a method for sharing information, applied to a first terminal device, the method comprising: (abstract Proposed are a data sharing device and method that can establish a fair and secure Internet infrastructure through decentralization from Internet service providers)
sending a request for connecting to a wireless access point; ([88] When a sharer terminal requests a connection to the access point 20, the access point 20 sends connection request information (eg, a packet) to the encryption server 60)
generating a connection record in response to successfully connecting to the wireless access point, wherein the connection record comprises access information of the wireless access point; and ([55] The AP sharer terminal 30 may register its access point to a blockchain on the network, and the registered information (for example, information about the access point) is a terminal for proof of work among all terminals on the network )
sharing the access information of the wireless access point to a node of a blockchain, so that the node of the blockchain stores the access information of the wireless access point, and synchronizes the access information of the wireless access point with other nodes of the blockchain. ([55] The terminal for proof of work generates a block (including registration information) based on the verification of the corresponding registration information. Then, the terminal for proof of work propagates the generated block to all other terminals on the network (10).)
As to claim 10, Jang teaches the method according to claim 9, wherein after sharing the access information of the wireless access point to the node of the blockchain, the method further comprises: acquiring a first resource sent by the node of the blockchain to a resource storage address of the first terminal device, and storing the first resource to the resource storage address of the first terminal device. ([88] The encryption server 60 transmits a result (eg, authentication success and encryption key) to the access point 20 at the node according to the triggering of the smart contract, and the access point 20 transmits the result to the corresponding sharer terminal. [109] The AP sharer terminal 30 may include a communication unit 31, a storage unit 32, a registration information input unit 33, and a control unit 34. [112] The storage unit 32 stores blockchain information (eg, AP registration information, sharing details, virtual currency transaction details, and the like).)
As to claim 11, Jang teaches the method according to claim 10, wherein before acquiring the first resource sent by the node of the blockchain to the resource storage address of the first terminal device, the method further comprises: receiving verification information sent by the node of the blockchain; and generating a verification result based on the verification information. (([88] The encryption server 60 transmits a result (eg, authentication success and encryption key) to the access point 20 at the node according to the triggering of the smart contract, and the access point 20 transmits the result to the corresponding sharer terminal.)


As to claim 14, Jang teaches the method according to claim 9, wherein before sharing the access information of the wireless access point to the node of the blockchain, the method further comprises: sending a second resource from a resource storage address of the first terminal device to the node of the blockchain, so that the node of the blockchain stores the second resource, and synchronizes the second resource with the other nodes of the blockchain. ([59] The sharer who wants to receive value in the network 10 pays the virtual currency to the virtual currency pool (not shown). Here, the virtual currency may be a token [56] the account information of the AP sharer terminal 30 is stored in a virtual currency pool (not shown) which is formed by being distributed through a blockchain network. The virtual currency pool may be formed on a blockchain network 10 to be distributed and shared between terminals [109] The AP sharer terminal 30 may include a communication unit 31, a storage unit 32, a registration information input unit 33, and a control unit 34. [112] The storage unit 32 stores blockchain information (eg, AP registration information, sharing details, virtual currency transaction details, and the like).)
As to claim 17, Jang teaches the method according to claim 15, wherein after receiving the access information of the wireless access point sent by the node of the blockchain, the method further comprises: connecting to the wireless access point by using the access information of the wireless access point. ([89] When the authentication and encryption process is completed, a communication channel is established between the access point 20 and the sharer terminal,)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Li (US20180276668A1).
As to claims 5, and 12, Jang teaches the method according to claim 4,
But does not specifically teach:
wherein the verification information comprises a to-be-verified private key signature; and the step of generating the verification result based on the verification information comprises: decrypting the to-be-verified private key signature by using a public key, to obtain a decryption result; and generating the verification result based on the decryption result.
However Li teaches in [0042] a request is encrypted using a private key and in [0050] the blockchain can decrypt the transaction by using a public key and generates a verification result from a successful decryption. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the verification method of Jang with the verification method of Li order to verify the identity of the nodes for transactions. 
As to claims 6 and 13, Jang in view of Li teaches the method according to claim 5, wherein the verification information further comprises to-be-paid information; and the step of generating the verification result based on the decryption result comprises: verifying the to-be-paid information by using preset to-be-collected information if the decryption result comprises a resource storage address of the first terminal device, to generate the verification result. (Li [0049]-[0050] a balance transfer transaction wherein a verification result is generated based on the decryption result; verify whether the account addresses of the transaction parties are legal and another verification result if the account of the decrypted information has the more than enough to transfer the requested balance) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the verification method of Jang with the verification method of Li order to verify the identity of the nodes for transactions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465